DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 6 are amended. Claim 11 has been cancelled. Claims 13-14 are newly added. Claims 1-10 & 12-14 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uezono (US 2013/0089780 A1) in view of Umeyama (US 2016/0248085 A1, as presented in the IDS mailed on 09/24/2018) and Umeyama (US 20160141597 A1, and hereinafter cited as Umeyama’597)
Regarding claims 1 & 12, Uezono also teaches a method of producing an electrode plate comprising:												- mixing conductive particles to obtain a mixture of conductive particles in a first step s10 (Fig. 1; [0028]-[0043]),										- mixing active material particles, the mixture of conductive particles and a solvent and granulating to form a particle aggregate including wet particles in a second step s20 (Figs. 1 & 4; [0044]-[0050]);											- forming an undried active material layer (14) on a current collector foil (12) using the particle aggregate (Figs. 1 & 4; [0051]-[0052]); and							- drying the undried active material layer and forming an active material layer ([0053]).		Uezono further teaches the conductive particles including conductive particles having a three-dimensional structure in which primary particles having an average particle size preferably ranging from 1 nm to 500 nm, and in particular from about 10 nm to 200 nm, which are connected to each other to form an average structure length preferably ranging from 100 nm to 1000 nm ([0031]).												However, Uezono is silent as to the wet particles having a particle size of from 1 mm to 2 mm; and the conductive particles including first conductive particles having a three dimensional structure in which primary particles with an average primary particle size of 30 nm to 80 nm are connected to each other and have an average structure length of 260 nm to 500 nm, and second conductive particles having a three dimensional structure in which primary particles with an average primary particle size of 8 nm to 13 nm are connected to each other and have an average structure length of 80 nm to 250 nm.									Umeyama teaches an electrode plate comprising a current collector and an active material prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 I. 
Regarding claim 2, Uezono as modified by Umeyama and Umeyam’597 teaches the method of claim 1 as shown above. Umeyama further teaches a proportion of the first conductive particles in the conductive particles being 30 wt% to 70 wt% which overlaps with the instantly claimed range of 20 wt% to 45 wt%. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.
Regarding claim 3, Uezono as modified by Umeyama and Umeyam’597 teaches the method of claim 1 as shown above. Umeyama further teaches the second conductive particles including particles which have a three-dimensional structure in which primary particles with an average primary particle size of approximately 1 nm to 50 nm are connected to each other have an average structure length of approximately 100 nm to 500 nm. It is noted that the second conductive particles of Umeyama includes particles having an average particle size and average primary particle size which overlap with the instantly claimed respective ranges of claim 3. Thus, the second conductive particles of Umeyama includes the instantly claimed third conductive particles of claim 3. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.
Regarding claim 4, Uezono as modified by Umeyama and Umeyam’597 teaches the method of claim 3 as shown above. Umeyama further teaches the second conductive particles including particles which have a three-dimensional structure in which primary particles with an average primary particle size of approximately 1 nm to 50 nm are connected to each other have prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.
Regarding claim 5, Uezono as modified by Umeyama and Umeyam’597 teaches the method of claim 4, as shown above, but is silent as to a proportion of the third conductive particles in the second conductive particle being 10 wt% to 60 wt%. However, Umeyama teaches that the size/length of the three-dimensional structure of the second conductive particles affects (1) how much organic solvent (as well as an electrolyte including a salt dissolved in an organic solvent) can be absorbed in a gap of the structure; (2) the dispersilibilty of the structure; and (3) the resistance during high-rate charging and discharging ([0006]-[0012]). In particular, when the conductive particles have a large average particle length, the electrolyte is more easily retained whereas a small average particle length suppresses an increase in resistance at the time of the high-rate cycle in order to account for variations in electrolyte distribution as taught by Umeyama ([0009]-[0012]). Thus, it would have been obvious to optimize a proportion of the third conductive particles in the second conductive particles, as a result effective variable, in order to suppress resistance an increase in resistance at high-rate cycles while ensuring sufficient electrolyte retention. “[A]fter KSR, the presence of a known result-effective variable would be 
Regarding claim 6, Uezono teaches an electrode plate (10) comprising a current collector foil (12); and a dried active material layer formed into a film (14) on the current collector foil using a particle aggregate including wet particles obtained by mixing active material particles, conductive particles including first and second conductive particles and a solvent, and performing granulation (Fig. 4; [0028]-[0052]). While Uezono doesn’t explicitly teach the first and second conductive particles being intermingled within each particle of the particle aggregate, one of ordinary skill in the art would expect the first and second conductive particles to be intermingled within each particle of the particle aggregate since the conductive particles tend to be entangled or curl up ([0031]). Thus, within each particle including at least one active material particle (16), the conductive particles (18) for ensuring a conductive path between active material particles would be expected to be intermingled in the particle aggregate (Fig. 4). Uezono further teaches the conductive particles including conductive particles having a three-dimensional structure in which primary particles having an average particle size preferably ranging from 1 nm to 500 nm, and in particular from about 10 nm to 200 nm, which are connected to each other to form an average structure length preferably ranging from 100 nm to 1000 nm ([0031]).			However, Uezono is silent as to the wet particles having a particle size of from 1 mm to 2 mm; and the conductive particles including first conductive particles having a three dimensional structure in which primary particles with an average primary particle size of 30 nm to 80 nm are connected to each other and have an average structure length of 260 nm to 500 nm, and second conductive particles having a three dimensional structure in which primary particles with an average primary particle size of 8 nm to 13 nm are connected to each other and have an average prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 I. 						Umeyama’597 teaches a method of producing an electrode plate, comprising mixing active material particles, a binder and a solvent; and granulating the mixture to form a particle aggregate including wet particles having a particle size of from 0.5 mm to 2 mm, before forming an undried active material layer on a current collector and drying the undried active material layer ([0011]-[0012], [0051] & [0058]-[0064]).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform granulation such that wet particles having a particle size of from 0.5 mm to 2mm are obtained because the wet particles obtained through 
Regarding claim 7, Uezono as modified by Umeyama and Umeyama ‘597 teaches the electrode plate of claim 6 as shown above. Umeyama further teaches a proportion of the first conductive particles in the conductive particles is 30 wt% to 70 wt% which overlaps with the instantly claimed range of 20 wt% to 45 wt%. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.
Regarding claim 8, Uezono as modified by Umeyama and Umeyama ‘597 teaches the electrode plate of claim 6 as shown above. Umeyama further teaches the second conductive particles including particles which have a three-dimensional structure in which primary particles with an average primary particle size of approximately 1 nm to 50 nm are connected to each other have an average structure length of approximately 100 nm to 500 nm. It is noted that the second conductive particles of Umeyama includes particles having an average particle size and average primary particle size which overlap with the instantly claimed respective ranges of claim 8. Thus, the second conductive particles of Umeyama includes the instantly claimed third conductive particles of claim 3. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.
Regarding claim 9, Uezono as modified by Umeyama and Umeyama ‘597 teaches the electrode plate of claim 8 as shown above. Umeyama further teaches the second conductive prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.
Regarding claim 10, Uezono as modified by Umeyama and Umeyama ‘597 teaches the electrode plate of claim 9, as shown above, but is silent as to a proportion of the third conductive particles in the second conductive particle being 10 wt% to 60 wt%. However, Umeyama teaches that the size/length of the three-dimensional structure of the second conductive particles affects (1) how much organic solvent (as well as an electrolyte including a salt dissolved in an organic solvent) can be absorbed in a gap of the structure; (2) the dispersilibilty of the structure; and (3) the resistance during high-rate charging and discharging ([0006]-[0012]). In particular, when the conductive particles have a large average particle length, the electrolyte is more easily retained whereas a small average particle length suppresses an increase in resistance at the time of the high-rate cycle in order to account for variations in electrolyte distribution as taught by Umeyama ([0009]-[0012]). Thus, it would have been obvious to optimize a proportion of the third conductive particles in the second conductive particles, as a result effective variable, in order to suppress resistance an increase in resistance at high-rate cycles while ensuring sufficient KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Regarding claim 13, Uezono as modified by Umeyama and Umeyama ‘597 teaches the electrode plate of claim 1. Umeyama’597 teaches the wet particles each further containing the active material particles and the solvent ([0012]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Uezono (US 2013/0089780 A1), Umeyama (US 2016/0248085 A1, as presented in the IDS mailed on 09/24/2018) and Umeyama (US 20160141597 A1, and hereinafter cited as Umeyama’597), as applied to claims 1-10 & 12-13 above, and further in view of Sawada (US 2019/0173087 A1).
Regarding claim 14, Uezono as modified by Umeyama and Umeyama’597 teaches the electrode plate of claim 1 but is silent as to the mixture of conductive particles containing only conductive particles. 												Sawada teaches a method of producing an electrode plate in which first and second conductive particles can be mixed in a dry state (i.e without a solvent) or wet state (i.e first and second dispersions respectively including the first and second conductive particles) and further mixing the mixture of conductive particles with a dispersion of an active material including active material particles and a solvent ([0096]-[0099]).							It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to provide the mixture of conductive particles in either one of a dry state (i.e without solvents) or a wet state (i.e dispersion including a solvent and first or second In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II. 

Response to Arguments
Applicant’s arguments with respect to claims 1 & 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As instantly claimed, claims 1 & 6 are found to be obvious over the combined teachings of Uezono and Umeyama and Umeyama’597 as shown above.								Thus, in view of the foregoing, claims 1-10 & 12-14 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727